DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment and Response to Final Office Action filed with the Office on 18 December 2021, regarding the Kim, et al. application.

Claims 1-3, 5-7 and 9-18 are currently pending and have been fully considered.

Allowable Subject Matter
Claims 1-3, 5-7 and 9-18 are allowed.

The following is an examiner’s statement of reasons for allowance: the closest prior art reference to the claimed subject matter is the previously cited US Patent to Bartsch, et al. (US 8,940,147 B1; hereinafter, "Bartsch"). Bartsch discloses platforms for digital microfluidics that may facilitate integration of microfluidic systems (Col. 1, lines 25-30), wherein is taught two spaced substrates into which a droplet was placed, along with immiscible fluid (Col. 1, line 65 - Col. 2, line 18).  Additionally, Bartsch teaches the droplet may contain a surfactant (Col 29, lines 52-55), as well as actuation electrodes, which may have hydrophilic surfaces thereon (Col. 29, lines 63-66). And, Bartsch teaches the contact angle between the droplet and the surface of the substrate occurs when a voltage is applied to the electrodes (Col. 2, lines 10-15). However, Bartsch does not teach or suggest the contact angle between the droplet and the hydrophilic surface increases upon application of a voltage, as required by independent claim 1.  Thus, instant claim 1 and all dependent claims thereof are allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
30 December 2021